Wheeler, Ch. J.
This was a proceeding under Article 62 of the Digest, providing a summary remedy against an attorney, who refuses to pay over money collected for his client.
We do not doubt that the benefit of this provision of the statute, extends as well to the case of an administrator, for whom, or for whose intestate, the attorney has collected money, which the administrator is entitled to receive, as to any other party for whom the attorney has collected money, which he refuses to pay over to the party entitled to receive it. But the evident effect of entertaining the present proceeding, if not its design, would have been to bring in litigation, the relative rights of the plaintiffs in the former suit, as between themselves, in this summary proceeding by one of them against their attorney ; and that, too, without making the others parties to the proceeding. The appellant asserted an exclusive right-, as against her co-plaintiffs, and sought to have the money collected adjudged to her, in that right. That she was not entitled to have that question adjudicated, under the summary remedy provided for the client against the attorney, is quite too clear for argument. . The judgment is affirmed; but this will not conclude the question of title, as between the plaintiffs, in any proceeding hereafter instituted, to determine their respective pretensions ; nor will it conclude a proceeding by them, or on their joint behalf, against their attorney. The judgment is affirmed.
Judgment affirmed.